FILE COPY




                               In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               No. 02-21-00317-CV

                     IN THE INTEREST OF A.W., A CHILD



                    On Appeal from County Court at Law No. 1
                              Parker County, Texas
                          Trial Court No. CIV-19-0018


                                       AND

                               No. 02-21-00318-CV

                     IN THE INTEREST OF W.W., A CHILD



                    On Appeal from County Court at Law No. 1
                              Parker County, Texas
                          Trial Court No. CIV-21-0663


                                     ORDER

      On the court’s own motion, the court has determined that the above

referenced appeals should be consolidated.
                                                                                FILE COPY




      It is therefore ORDERED that appellate cause number 02-21-00317-CV, In the

Interest of A.W., a Child is consolidated with appellate cause number 02-21-00318-CV,

In the Interest of W.W., a Child. Each appeal shall continue to bear its respective cause

number.

      In appellate cause number 02-21-00318-CV, trial court case number CIV-21-

0663, In the Interest of W.W., a Child, the court has received a copy of the trial court’s

“Agreed Order Terminating Parental Rights and Agreed Order in Suit Affecting the

Parent-Child Relationship,” which was signed November 30, 3021, after a notice of

appeal was prematurely filed on October 4, 2021.          See Tex. R. App. P. 27.1(a)

(providing that in a civil case, a prematurely filed notice of appeal is effect and

deemed filed on the day of, but after, the event that begins the period for perfecting

the appeal). Therefore, we are continuing that appeal, and the clerk’s record and

reporter’s record are due immediately.1

      In appellate cause number 02-21-00317-CV, trial court case number CIV-19-

0018, In the Interest of A.W., a Child, we have notified appellant father for a third time

to make payment arrangements with the court reporter for the preparation of the

reporter’s record by Monday, January 31, 2022.

      Additionally, attorney Michael G. Maloney, who represented the appellant in

the trial court, filed a motion to withdraw in appellate cause number 02-21-00317-CV,

which this court granted. However, Mr. Maloney did not file a motion to withdraw in

      1To  the extent that the designated reporter’s record for both appeals is the
same, only one reporter’s record need be filed.
                                           2
                                                                              FILE COPY




appellate cause number 02-21-00318-CV. Therefore, this court has not withdrawn

him from appellate cause number 02-21-00318-CV.

      We direct the clerk of this court to send a notice of this order to the appellant,

the attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

      Dated February 2, 2022.

                                                     Per Curiam




                                          3